The theory underlying the rule that a resignation by one holding a public office is not effective until accepted by a superior officer who has the power to accept it, is that an officer cannot divest himself of responsibility to continue to carry his official burden and to perform the duties of his office by merely tendering his resignation; that in such a case, the resignation is not effective unless and until it is accepted. But in this case there was no burden of public duty resting upon Caswell. He had been suspended from office by the Governor. On November 7th, he resigned, such resignation to take effect as of that date. I think this resignation was effective without acceptance, but on November 9th the Governor accepted the resignation as written. Therefore, the Governor's acceptance should be held to relate back to the date of the resignation, thus making the election of Grice on November 8th entirely legal. And evidently so believing, the Governor issued the commission to Grice. I think the commission is valid.